Citation Nr: 1509587	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-10 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tonsils, claimed as respiratory cancer due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  He served in the Republic of Vietnam from August 1970 to August 1971. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2014, the Veteran and his wife provided testimony at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Squamous cell carcinoma of the tonsils was not present in service or until years thereafter and is not etiologically related to service, to include Agent Orange exposure in service.


CONCLUSION OF LAW

Squamous cell carcinoma of the tonsils was not incurred in or aggravated by active military service and in-service incurrence or aggravation of squamous cell carcinoma of the tonsils may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in November 2012, prior to the initial adjudication of the claim in January 2013.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs) and post-service treatment records were obtained and the Veteran was afforded his requested hearing.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Board also finds that no additional development for medical opinions or examinations is necessary.  The Board recognizes that no VA examination and/or opinion was obtained in this case.  However, as explained in more detail below, the existence of squamous cell carcinoma of the tonsils is undisputed, the carcinoma is not among the diseases subject to presumptive service connection on the basis of herbicide exposure, and there is no competent evidence supporting the contention that the disease is due to herbicide exposure.  The Veteran requested at the time of the November 2014 hearing that the record be held open in order for him to obtain and submit a private opinion supporting his claim that his current disability is due to his herbicide exposure.  No such evidence was submitted.  Further, the Veteran does not claim and the record does not suggest that this disability was manifested within one year after the Veteran's discharge from service.  Thus, remand for examination or opinion is unnecessary to decide this claim.  Evidentiary development in this matter is complete to the extent possible. 

Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1). 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against this association.  38 U.S.C.A. § 1116(b)(3). 

The law also provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  In this case, the Veteran's Vietnam service is undisputed and he is presumed to have been exposed to herbicides during such service.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  
The U.S. Court of Appeals for the Federal Circuit has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted above, the Veteran does not content and the evidence does not suggest that the Veteran's squamous cell carcinoma was present within one year after the Veteran's discharge from service.  The Veteran contends that his squamous cell carcinoma of the tonsils should be considered a respiratory cancer.  In particular, squamous cell carcinoma of the tonsils (tonsil cancer) is also known as oropharynx cancer, which is clearly noted in the Veteran's treatment records.  The Veteran contends that the oropharynx is part of the larynx and, therefore, should be considered a respiratory cancer and deserving of presumptive service connection under 38 C.F.R. § 3.309.

First, the Board notes that squamous cell carcinoma of the tonsil is not among the specific listed conditions subject to presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).  Despite the Veteran and his representative's assertions that tonsil cancer should be considered a "respiratory cancer" under this regulation, the Board finds that it is not a respiratory cancer under the governing regulation, which defines respiratory cancers as including only the following:  cancer of the lung, bronchus, larynx, or trachea.  38 C.F.R. § 3.309(e).  The list of cancers subject to presumptive service connection is not a random list, but is compiled on the basis of scientific and medical studies that tend to show an association between the disease and herbicide exposure.  New diseases can and have been added to this list based upon such studies, and the most recent additions were in 2010.  However, neither squamous cell carcinoma, nor any other cancers of the tonsil have been added.  In fact, the Secretary, based on findings by the National Academy of Sciences (NAS), recently determined that there remains no positive association between herbicide exposure and tonsil cancer.  In a Notice published in the Federal Register in June 2010, the Secretary stated in pertinent part that: 

...there is a paucity of findings specifically related to tonsil cancer, because of the extreme rarity of this type of cancer and its occurrence in an anatomic region whose cancers are grouped idiosyncratically... On the basis of its evaluation of the evidence reviewed in Update 2006 and previous reports, NAS concluded that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and tonsil cancer. 

See 75 Fed. Reg. 32,540, 32,543 (June 8, 2010). 

As such, the Secretary has specifically determined that there is not an association between exposure to herbicide agents and tonsil cancer.  The Secretary has issued findings which allow presumptions of service connection for cancer of the larynx, and the portions of the respiratory system at and below the level of the larynx, to include the lungs, bronchi, and esophagus.  These findings were among those more recently compiled and republished in the Federal Register in December 2010.

Presumably, if the Secretary or the NAS characterized tonsil cancer as falling within the realm of respiratory cancers, such a characterization would have indeed been noted.  Rather, the Secretary, based upon the findings of NAS, explicitly determined that no relationship exists between tonsil cancer and herbicide exposure.  Thus, there is no basis within the record or within VA regulation to presume service connection for the Veteran's squamous cell carcinoma of the tonsils on the basis of herbicide exposure.  Again, the record was left open following the Veteran's November 2014 in order to allow him time to submit evidence in support of his contentions.  No such evidence was submitted.

In sum, the record does not contain any evidence that the Veteran's squamous cell carcinoma of the tonsils was present in service or manifested during the Veteran's first post-service year.  Moreover, there is no competent evidence of a nexus between the carcinoma and the Veteran's active service, to include his presumed exposure to herbicides.  The Board has also considered the Veteran's own statements to the effect that his tonsil cancer was incurred as a result of his exposure to herbicides in service.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  The claim must be denied.



ORDER

Service connection for squamous cell carcinoma of the tonsils, claimed as respiratory cancer due to in-service exposure to herbicides, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


